                Case: 18-13817      Doc: 18      Filed: 10/12/18     Page: 1 of 1




                       UNITED STATES BANKRUPTCY COURT FOR
                        THE WESTERN DISTRICT OF OKLAHOMA

IN RE:     DIANA LEE MCKAY
           GARY EUGENE MCKAY

                                                     Bk. Case No. 18-13817 JDL
           Debtors.                                  CHAPTER 13

                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

        SHAPIRO & CEJDA, LLC, Attorney for U.S. Bank National Association, as Trustee,
Successor in Interest to Bank of America, National Association, as Trustee, Successor by Merger
to LaSalle National Bank, National Association as Trustee for Salomon Brothers Mortgage
Securities VII, Inc., Mortgage Pass Through Certificates Series 1997-HUD1, a party in interest
in the above-captioned case, hereby gives notice of its appearance in said case.
        Further, the above-named party in interest hereby requests that the Clerk of the above-
named Court counsel for Debtor(s), Trustee, and any other party mailing notices in this case,
mail to said counsel copies of any and all notices hereinafter given in this case in accordance
with Bankruptcy Rule 2002, or otherwise.

         DATED this 12th day of October, 2018.

                                             SHAPIRO & CEJDA, LLC

                                             BY: __s/Kirk J. Cejda_____
                                                 Kirk J. Cejda #12241
                                                 770 NE 63rd St
                                                 Oklahoma City, OK 73105-6431
                                                 (405)848-1819
                                                 Attorney for U.S. Bank National Association
                                                 (405)848-2009 (Facsimile No.)
                                                 okecfwestern@logs.com

                                 CERTIFICATE OF MAILING

       The undersigned hereby certifies that on the 12th of October, 2018, the foregoing pleading
was mailed via U.S. Mail, first class, postage prepaid to the following parties, to-wit: Diana Lee
McKay, 410 Chad Drive, Tuttle, OK 73089 and Gary Eugene McKay, 410 Chad Drive, Tuttle,
OK 73089, (Debtors). Further, I certify that a true and correct copy of the foregoing pleading
was electronically served on the 12th of October, 2018, using the CM/ECF system to the
following parties: Dekovan L. Bowler, (Attorney for Debtors), John T. Hardeman, (Trustee).
                                              _s/Kirk J. Cejda___________
                                              Kirk J. Cejda #12241
File No. 14-120747
